DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 11-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Vie (US 2015/0184921) in view of Hoglund (US 2016/0195296).
	As to claim 1, Vie teaches a defrost controller device 200, the device 200 comprising:
	processing circuitry 230 positioned on a circuit board 201;
	a user interface 250 comprising a display 252 and controls 254 operatively coupled to the processing circuitry 230; and
	a plurality of electrical connectors 202-216 operatively connected to the processing circuitry 230 and supported by board 201; and
	wherein a first connector 214 is configured to provide power to an auxiliary heat exchanger 120 (paragraph 41) and a second connector 202 is configured to receive a signal from a temperature sensor 122 (paragraph 40);
	wherein the processing circuitry 230 controls a defrost cycle for a heat pump based on a defrost approach of the heat pump (paragraphs 30-33).

	As to claim 2, Vie teaches the circuitry 230 being configured to control the defrost cycle in a timing mode, wherein the circuitry 230 is configured to initiate a defrost cycle based on an accumulated run time of the heat pump, and wherein the defrost cycle comprises a defrost mode (paragraphs 35 and 61).
	As to claim 3, Vie teaches exiting the defrost mode after a set length of time (paragraphs 32, 57, and 61).
	As to claim 4, Vie teaches operation in a demand mode, wherein the circuitry 230 controls the heat pump to enter a defrost mode based on a signal from sensors 122-124 (paragraph 33).
As to claim 5, Vie teaches that one of the sensors is the temperature sensor 122 which is configured to send a signal to the circuitry 230 indicating a temperature of a coil 104 of the heat pump (paragraph 33). 
	As to claim 6, Vie teaches that the circuitry 230 is configured to initiate the defrost cycle based on a period of time while the coil is below a threshold coil temperature (paragraph 35).
	As to claim 7, Vie teaches the temperature sensor 122 as a first sensor and temperature sensor 124 as a second sensor configured to measure outdoor air temperature, wherein the defrost cycle is initiated based on a difference between the measured coil temperature and the measured outdoor air temperature (paragraph 33).
	As to claim 8, Vie teaches utilizing an internal clock (paragraph 44) as a fail-safe timer to terminate the defrost mode after a set length of time (paragraphs 32, 57, and 61).
	As to claim 11, Vie teaches the circuitry 230 configured to automatically switch between cooling and heating modes using a reversing valve 116 (paragraphs 25 and 32).
	As to claim 12, Vie teaches stopping a fan 114 during defrost (paragraph 30) but does not explicitly teach using a relay to stop the fan. However, Official Notice is taken that it is well known in the art to use relays for electrical control. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Vie to use a relay for the fan control in order to provide a system capable of using a small amount of control signal power to control a fan that uses a large amount of power.
	As to claims 15-18, Vie, as modified, also teaches the limitations of claims 15-18 for the same reasons as discussed in the rejections above.

Claims 9-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vie and Hoglund as applied in the rejections discussed above, and further in view of Nelson (US 4,538,420).
	As to claims 9 and 19, Vie, as modified, does not explicitly teach first and second pressure sensors, wherein the circuitry 230 is configured to initiate the defrost mode based on a pressure differential as claimed. However, Vie does broadly teach the use of pressure sensors connected to the circuitry 230 for the purpose of initiating a defrost operation (paragraph 34). Furthermore, Nelson teaches that it is known to utilize pressure sensors 21-22 to detect a pressure differential between two points in the system and initiate a defrost cycle based on a pressure difference between the sensors 21-22 satisfying a predetermined pressure threshold (col. 5, lines 5-20). Nelson also teaches that the use of temperature and pressure sensors for detecting frost formation is interchangeable (col. 2, lines 45-51). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Vie by utilizing pressure sensors as taught by Nelson to initiate defrost operations based on a pressure differential in the manner as claimed because it would provide a means of control known to be effective for detecting a frost buildup at the exchanger and thus ensure that proper system operation can be provided. 
	As to claim 10, .
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Vie and Hoglund as applied in the rejections discussed above, and further in view of Liu (US 2010/0099357).
	As to claims 13-14, Vie teaches a main circuit board 201, but does not explicitly teach a second circuit board configured to be stacked with the main circuit board 201 and including an option for wireless communication. However, Liu teaches that it is known to stack a wireless network chip onto another circuit (paragraph 39). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the system of Vie to include a second circuit board for wireless communication stacked on the main circuit board as claimed and taught by Liu because it would result in increased convenience by reducing the need for installation of connection wiring while maintaining a compact circuit board construction.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Vie in view of Hoglund and Topper (US 6,205,800).
	As to claim 20, Vie, as modified and discussed in the rejections above, teaches most of the limitations of the claim as discussed in the rejections above. Vie does not explicitly teach operating the defrost controller in the timing mode at a second time where it is determined that one of the sensors is not providing a measurement. However, Topper teaches that it is known to operate in a timed defrosting mode when there is a sensor failure (col. 9, lines 50-55). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Vie to operate in the timing mode when the sensors do not provide a measurement as taught 

Response to Arguments
In the Office Action dated 3/8/2021, the Examiner took Official Notice that use of relays for electrical control is old and well known in the refrigeration art. Applicant has failed to traverse the(se) statement(s). As such, and in accordance with MPEP §2144.03, the statements are now considered admitted prior art.
In the response to the previous rejection the applicant traversed the use of Official Notice in regards to a stacked wireless circuit board as required by claims 13-14. Liu (US 2010/0099357) is hereby cited in the rejection of claims 13-14 as evidence that such a configuration is well known in the art.
Applicant’s arguments, see pages 9-10, filed 6/8/2021, with respect to the objections to the specification and claims have been fully considered and are persuasive. Therefore the objections have been withdrawn. 
Applicant’s arguments, see pages 10-12, filed with respect to the rejections under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Hoglund (US 2016/0195296).

Conclusion
This action is being made NON-FINAL to afford the applicant the opportunity to respond to the new ground(s) of rejection. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199.  The examiner can normally be reached on Monday-Thursday 8:00 - 6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763